Name: Commission Regulation (EC) No 1192/2006 of 4 August 2006 implementing Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards lists of approved plants in Member States (Text with EEA relevance)
 Type: Regulation
 Subject Matter: animal product;  environmental policy;  industrial structures and policy;  documentation;  deterioration of the environment;  health
 Date Published: nan

 5.8.2006 EN Official Journal of the European Union L 215/10 COMMISSION REGULATION (EC) No 1192/2006 of 4 August 2006 implementing Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards lists of approved plants in Member States (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 26(5) thereof, Whereas: (1) Regulation (EC) No 1774/2002 lays down specific requirements for rules concerning animal by-products not intended for human consumption. (2) In order to avoid any risk of dispersal of pathogens and/or residues, Regulation (EC) No 1774/2002 provides that animal by-products are to be processed, stored and kept separate in an approved and supervised plant designated by the Member State concerned or to be disposed of in a suitable manner. Chapters III and IV of that Regulation lay down requirements concerning the approval of such plants. (3) Article 26(4) of Regulation (EC) No 1774/2002 provides that Member States are to draw up lists of plants approved in accordance with that Regulation. (4) Accordingly, it is necessary to lay down implementing rules concerning those lists of approved plants, including the presentation of the information contained in such lists on national websites which are available to the Commission and the public. It is also necessary to provide for a website to be maintained by the Commission concerning those lists. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The Annex to this Regulation sets out implementing rules as regards lists of approved plants, as referred to in Article 26(4) of Regulation (EC) No 1774/2002. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 208/2006 (OJ L 36, 8.2.2006, p. 25). ANNEX LISTS OF APPROVED PLANTS AS REFERRED TO IN ARTICLE 26(4) OF REGULATION (EC) No 1774/2002 1. ACCESS TO LISTS OF APPROVED PLANTS In order to assist Member States in making up-to-date lists of approved plants, as referred to in Article 26(4) of Regulation (EC) No 1774/2002 (approved plants), available to other Member States and to the public, the Commission shall provide a website which shall contain links to the national websites provided by each Member State, as referred to in paragraph 2.1(a) of this Annex. 2. FORMAT FOR NATIONAL WEBSITES 2.1. Master lists on national websites (a) Each Member State shall provide the Commission with a linking address to a single national website containing the master list of lists of all approved plants in its territory (master list). (b) Each master list shall consist of one sheet and shall be completed in one or more official languages of the Community. 2.2. Operational chart for national websites (a) The national websites referred to in point 2.1(a) of this Annex shall be developed by the central competent authorities or, where appropriate, one of the other authorities referred to in Article 2(1)(i) of Regulation (EC) No 1774/2002. (b) The master lists referred to in point 2.1(a) shall include links to other web pages located on the same website, which contain the lists of the approved plants. However, where certain lists of approved plants are not maintained by the central competent authority referred to in point 2.2(a), the master list shall include links to other websites which contain those lists and which are maintained by any other competent authority, unit or where appropriate, body. 3. LAYOUT AND CODES FOR NATIONAL LISTS OF APPROVED PLANTS The layout, including the relevant information and codes, of national lists shall be established in order to ensure the wide availability of the information concerning approved plants and to improve the readability of the national lists. 4. TECHNICAL SPECIFICATIONS The tasks and activities provided for in paragraphs 2 and 3 shall be performed in accordance with the technical specifications published by the Commission on the web.